33 F.3d 59
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lelan LARS, Petitioner-Appellant,v.Bernie AISPURO, Supt., et al. Respondent-Appellee.
No. 93-56666.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 3, 1994.1Decided Aug. 15, 1994.

1
Before:  O'SCANNLAIN and NELSON, T.G., Circuit Judges, and MERHIGE, Senior District Judge.2

MEMORANDUM3

2
Lars, a state prisoner, appeals from the district court's order denying his application for writ of habeas corpus pursuant to 28 U.S.C. Sec. 2254.  Appellant contends that, in violation of his rights under the confrontation clause of the Sixth Amendment of the United States Constitution, the state trial court failed to exclude inadmissible hearsay and issued an inadequate limiting instruction regarding the alleged hearsay.  The testimony of which appellant complains was not hearsay in that it was not offered for the truth of the matter asserted.   Tennessee v. Street, 471 U.S. 409, 413 (1985).


3
Appellant also asserts ineffective assistance of counsel on the part of his trial attorney.  Appellant has failed to establish prejudice as required by  Strickland v. Washington, 466 U.S. 668, 694 (1984).


4
AFFIRMED.



1
 This case is appropriate for submission on the briefs and without oral argument per Fed.R.App. 34(a) and 9th Cir.R. 34-4


2
 The Honorable Robert R. Merhige, Jr., Senior United States District Judge for the Eastern District of Virginia, sitting by designation


3
 This disposition is not suitable for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3